Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 120 Filed: 12/14/18 Page: 1 of 4 PAGEID #: 3156



                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO

      OHIO V. PHILIP RANDOLPH
      INSTITUTE,

      et al.,

                                                  Case No.: 1:18-cv-00357-TSB
                               Plaintiffs,

                                                  Judge Timothy S. Black
                        vs.
                                                  Circuit Judge Karen Nelson Moore

                                                  Judge Michael H. Watson
      RYAN SMITH, Speaker of the Ohio House
      of Representatives, et al.,
                                                  Magistrate Judge Karen L. Litkovitz

                               Defendants.




      IN RE: SUBPOENAS SERVED ON                  Transferred from the United States
      REPUBLICAN NATIONAL COMMITTEE,              District Court for the District of
      NATIONAL REPUBLICAN                         Columbia,
      CONGRESSIONAL COMMITTEE,

      AND
                                                  Civil Action No. 18-mc-00031
      ADAM KINCAID




         RESPUBLICAN NATIONAL COMMITTEE’S, NATIONAL REPUBLICAN
         CONGRESSIONAL COMMITTEE’S, AND ADAM KINCAID’S NOTICE OF
                  CORRECTED AFFIDAVIT OF ADAM KINCAID




      13495250v1                              1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 120 Filed: 12/14/18 Page: 2 of 4 PAGEID #: 3157



               Today, the Republican National Committee ("RNC"), National Republican

      Congressional Committee (“NRCC”), and Adam Kincaid (“Respondents”) submitted to

      the Court for in camera review documents Respondents have withheld as privileged.

      Respondents submitted these documents in response to this Court’s December 11th order.

      See Supplemental In Camera Order, ECF 116 (S.D. Ohio Dec. 11, 2018) (Page ID 1360-

      1362).

               In preparing the documents for production, counsel for Respondents discovered

      that three documents were inadvertently not included on Mr. Kincaid’s affidavit. This

      was due to a miscoding error in the document review software. Those documents are:

      Rev_No. 45, 74, and 75. These documents fall under the existing categories listed on Mr.

      Kincaid’s affidavit.

          •    Doc. No. 45 falls under Kincaid Affidavit paragraph 14(a) “Analysis of Final
               New Map;”
          •    Doc. No. 74 falls under Kincaid Affidavit paragraph 14(a) “Analysis of Old
               Map;”
          •    Doc No. 75 falls under Kincaid Affidavit paragraph 14(a) “Analysis of Old Map.”

               Accordingly, only paragraph 14(a) requires correction. Paragraph 14(a) of Mr.

      Kincaid’s affidavit now reads:

      a. Analyses of Draft Ohio Congressional Maps and The Final Ohio Congressional Map

      • Analyses of Old Map: Doc Nos. 9, 74-76
      • Analyses of Final New Map: Doc. Nos. 16, 18-73

      These three documents were included in the in camera production to the Court.

               Counsel for Respondents sincerely apologizes to both the Court and the Parties

      for this error. However, as these documents were not produced, are privileged, and are

      now being submitted for in camera review, Respondents’ counsel believes there is no

      prejudice to the Parties. Attached to this notice is Mr. Kincaid’s corrected affidavit.


      13495250v1                                    2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 120 Filed: 12/14/18 Page: 3 of 4 PAGEID #: 3158



                                          Respectfully submitted,

                                          /s/ Pramila A. Kamath
                                          Pramila A. Kamath (0085114)
                                          Bricker & Eckler LLP
                                          201 E. Fifth Street, Suite 1110
                                          Cincinnati, Ohio 45202
                                          Telephone: 513-870-6700
                                          Facsimile: 513-870-6699
                                          pkamath@bricker.com

                                          and

                                          /s/ Shawn T. Sheehy
                                          Shawn Sheehy pro hac motion pending
                                          Phillip M. Gordon pro hac motion pending
                                          HOLTZMAN VOGEL JOSEFIAK TORCHINSKY PLLC
                                          45 North Hill Drive, Suite 100
                                          Warrenton, VA 20186
                                          Phone: (540) 341-8808
                                          Fax: (540) 341-8809
                                          ssheehy@hvjt.law
                                          pgordon@hvjt.law


                                          Counsel for Non-Party Respondents
                                          Republican National Committee,
                                          National Republican Congressional Committee,
                                          and Adam Kincaid




      13495250v1                          3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 120 Filed: 12/14/18 Page: 4 of 4 PAGEID #: 3159



                                  CERTIFICATE OF SERVICE

             I hereby certify that the foregoing has been filed through the CM/ECF system
      which instantaneously sent a Notice of Electronic Filing (NEF) to all counsel required to
      be served.



                                           /s/ Pramila A. Kamath
                                           Pramila A. Kamath (0085114)




      13495250v1                                  4
